CoRRIgan, J.,
concurring in paragraph one of the syllabus and dissenting from paragraph two thereof, the opinion and the judgment.
Paragraph one of the syllabus is an accurate statement of law but lacks any significance or impact on the factual situation we have before us. It has nothing whatever to do with deputy sheriffs.
Eather than join in the opinion and judgment of my colleagues, I would prefer to bide until the General Assembly specifically repeals R. C. 325.17 and 325.27, which sections were originally enacted, effective July 6, 1906, as G. C. 2981 and 2977 (98 Ohio Laws 89). Those sections are silent as to deputy sheriffs being either in classified or unclassified service. In fact, they specifically provide that a sheriff “may appoint and employ the necessary deputies * * * and discharge them.”'
E. C. 325.17 reads:
“The officers mentioned in Section 325.27 of the Revised Code may appoint and employ the necessary deputies, assistants, clerks, bookkeepers, or other employees for their respective offices, fix the compensation of such employees and discharge them, and shall file certificates of such action with the county auditor. Such compensation shall not exceed, in the aggregate, for each office, the amount fixed by the board of county commissioners for such office. When so fixed, the compensation of each such deputy, assistant, bookkeeper, clerk, and other employee shall be paid bi*118weekly from the county treasury, upon the warrant of the auditor. The amount of biweekly payment shall be adjusted so that the total amount paid out to an employee over a period of one year is equal to the amount such employee would receive if he were paid semi-monthly. Each of such officers may require such of his employees as he deems proper to give bond to the state, in an amount to be fixed by such officer, with sureties approved by him, conditioned for the faithful performance of their official duties. Such bond, with the approval of such officer indorsed thereon, shall be deposited with the county treasurer and kept in his office.” (Emphasis supplied.)
R. C. 325.27 provides:
“All the fees, costs, percentages, penalties, allowances, and other perquisites collected or received by law as compensation for services by a county auditor, county treasurer, probate judge, sheriff, clerk of the Court of Common Pleas, county engineer, or county recorder, shall be received and collected for the sole use of the treasury of the county in which such officers are elected, and shall be held, accounted for, and paid over as public moneys belonging to such county in the manner provided by Sections 325.30 and 325.31 of the Revised Code.” (Emphasis supplied.)
If anything further need be written to plot my position on this matter it would only be to point to the tremendous powers and duties of a sheriff in Ohio as set forth in R. C. 311.07, and then to soberly reflect on the provision -of R. C. 311.05 that:
“The sheriff shall be responsible for the neglect.of duty or.misconduct in office of each of Ms deputies.”
The first question then that naturally occurs is, should the sheriff have the right to discharge a deputy? The General Assembly has answered that query with clarity in R. C. 325.17 and the subject needs no judicial legislation.
P. Beown, J., concurs in the foregoing dissenting opinion.